Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 07, 2019

The Court of Appeals hereby passes the following order:

A19A1470. STANLEY MUHAMMAD v. KEITH B. LEWIS.

      After a verdict and judgment in favor of defendant Keith B. Lewis, plaintiff
Stanley Muhammad filed a notice of appeal. After failing to perfect his appeal by
paying costs for the transmission of the record, the trial court granted Lewis’s motion
to dismiss the notice of appeal on October 1, 2018. Muhammad then filed his notice
of appeal from that order on November 1, 2018. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Muhammad’s notice of appeal,
filed 31 days after entry of the order he seeks to appeal, was untimely. Consequently
– and pretermitting whether a direct appeal otherwise would lie from that order – we
lack jurisdiction over this untimely appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/07/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.